DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:.
Species A: Figure 9
Species B: Figure 11, 12a,b
Species C: Figure 13, 13a,b, 14
Species D: Figure 15a,b 16, 17
Species E: Figure 18, 19a,b
Species F: Figure 20-25
Species G: Figure 26a,b
Species H: Figure 27a,b, 28a, b, 
Species I: Figure 29a,b, 30a,b
 The species are independent or distinct because the species each have different structure in how the locking feature will permit and inhibit actuator of the articulation drive assembly. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Jason Jonovski on 02/17/2021 a provisional election was made without traverse to prosecute the invention of Species F, figure 20-25, claims 21-26, 28-31, 33-40.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 27, 32 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "the housing" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 31 will be examined as being dependent off of claim 30, not claim 29.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-23, 28-31, 39 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by U.S. Patent 5,609,601 to Kolesa
As to claim 21, 39, Kolesa discloses an apparatus for operating on tissue, the apparatus (col. 1 ll. 64-67) comprising:
(a) a body assembly (12, figure 1, used with the embodiment of figure 300, figure 6-9);
(b)  a shaft assembly (18) extending distally from the body and defining a longitudinal axis;
(c) an end effector (28) at a distal end of the shaft assembly, wherein the end effector includes a working element (32, 30 configured to engage tissue (col. 3 ll. 5), 

(e) an articulation drive assembly (322 and 321) operable to drive articulation of the articulation section, wherein the articulation drive assembly includes: 
(i) a rotatable member (the specific collar 322, figure 6-9, used as disclosed for similar collar 122, col. 3 ll. 41-65) configured to be engaged by the user, wherein the rotatable member is rotatable about a rotatable axis (figure 1, 6) and 
(ii) a driver (the section 321) operatively coupled with the rotatable member and the articulation section, wherein the driver is configured to drive articulation of the articulation section in response to rotation of the rotatable member (col. 3 ll. 55-65), and
(f)  a locking feature (325) configured to selectively inhibit actuation of the articulation drive assembly (col. 5 ll. 40-49), wherein a portion (328) of the locking feature is translatable along the rotary axis to transition the locking feature between a locked state (figure 9) in which the locking feature inhibits actuation of the articulation drive assembly (col. 6 ll. 25-34) and an unlocked state (figure 8) in which the locking feature permits actuation of the articulation drive assembly (col. 6 ll. 17-24).

As to claim 23, Kolesa discloses the locking feature is resiliently biased toward the locked state (col. 6 ll. 2-3).
As to claim 28, Kolesa discloses the locking feature in the locked state is configured to inhibit rotation of the rotatable member (col. 6 ll. 25-33).
As to claim 29, Kolesa discloses the locking feature includes at least one of a projection or a recess disposed on the rotatable member (327, 352).
As to claim 30, Kolesa discloses the articulation drive assembly includes a housing (312, distal part of handle) in which the rotatable member is rotatably disposed, wherein the housing is coupled to a proximal end of the shaft assembly (figure 1). 
As to claim 31, Kolesa discloses the locking feature includes an actuatable projection (329) configured to engage the housing in the locked state and thereby inhibit rotation of the rotatable member relative to the housing (figure 6-9).
Claims 21, 22, 24-26, 28-31, 33, 34, 39, 40 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by U.S. Patent 5,704,534 to Huitema.
As to claim 21, 39, Huitema discloses an apparatus for operating on tissue, the apparatus (col. 7 ll. 58-61) comprising:
(a) a body assembly (20, figure 1);
(b)  a shaft assembly (30) extending distally from the body and defining a longitudinal axis;

(d) an articulation section (32) operatively associated with the shaft assembly, wherein the articulation section is articulatable to selectively deflect the end effector laterally relative to the longitudinal axis (col. 8 ll. 18-28);
(e) an articulation drive assembly (38) operable to drive articulation of the articulation section, wherein the articulation drive assembly includes: 
(i) a rotatable member (37) configured to be engaged by the user, wherein the rotatable member is rotatable about a rotatable axis (figure 3) and 
(ii) a driver (35,36) operatively coupled with the rotatable member and the articulation section, wherein the driver is configured to drive articulation of the articulation section in response to rotation of the rotatable member (col. 8 ll. 40-50), and
(f)  a locking feature (38) configured to selectively inhibit actuation of the articulation drive assembly (col. 10 ll. 13-46), wherein a portion (43,44) of the locking feature is translatable along the rotary axis to transition the locking feature between a locked state (figure 11, 12) in which the locking feature inhibits actuation of the articulation drive assembly (col. 10 ll. 15-22) and an unlocked state (figure 13, 14) in which the locking 
As to claim 22, Huitema discloses the articulation drive assembly and the locking feature are disposed at a proximal end of the shaft assembly (figure 1).
As to claims 24, 40, Huitema discloses the rotatable member is rotatable about a rotary axis that is non-parallel to the longitudinal axis of the shaft assembly (figure 1,2).
As to claim 25, Huitema discloses the rotary axis is perpendicular to the longitudinal axis of the shaft assembly (figure 1,2).
As to claim 26, Huitema discloses at least a portion (38) of the locking feature is translate along the rotary axis to the transition the locking feature between the locked state and the unlocked state (col. 10 ll. 13-46).
As to claim 28, Huitema discloses the locking feature in the locked state is configured to inhibit rotation of the rotatable member (col. 10 ll. 15-18).
As to claim 29, Huitema discloses the locking feature includes at least one of a projection or a recess disposed on the rotatable member (45, 66).
As to claim 30, Huitema discloses the articulation drive assembly includes a housing (39) in which the rotatable member is rotatably disposed, wherein the housing is coupled to a proximal end of the shaft assembly (figure 1, 3). 
As to claim 31, Huitema discloses the locking feature includes an actuatable projection (45) configured to engage the housing in the locked state and thereby inhibit rotation of the rotatable member relative to the housing (col. 10 ll. 13-22).

As to claim 34, Huitema discloses the rotatable member is rotatable about a rotary axis (figure 1), where the rotatable member is configured to tilt relative to the rotatable axis to provide the locking feature in the unlocked state (the detents 43,44 are urged together, as well as the fingers of the clip 72 will snap together and therefore the rotatable member is configured to tilt).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-26, 28, 29, 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,063,098 to Houser in view of in view of U.S. Patent 5,609,601 to Kolesa.
As to claims 21, 35, 36, 39, Houser discloses an apparatus for operating on tissue, the apparatus comprising:
(a) a body (130, figure 1) configured to support an ultrasonic transducer operable to generate an ultrasonic energy (col. 4 ll. 19-35);
(b) a shaft (150) extending distally from the body assembly, wherein the shaft defines a longitudinal axis, wherein the shaft assembly including an acoustic waveguide (180) configured to acoustically couple to the ultrasonic transducer (col. 5 ll. 2-6);
(c) an end effector (190) at a distal end of the shaft assembly, wherein the end effector includes an ultrasonic blade (180’) coupled to the acoustic waveguide and configured to communicate the ultrasonic energy to tissue (figure 3, col. 3 ll. 34-50);
(d) an articulation section (150, figure 3) operatively associated with the shaft assembly, wherein the articulation section is articulatable to selectively deflect the end effector laterally relative to the longitudinal axis (col. 9 ll. 38-48);
(e) an articulation drive assembly (141, 145, 146) operable to drive articulation of the articulation section, wherein the articulation drive assembly includes: 

(ii) a driver (145, 146) operatively coupled with the rotatable member and the articulation section, wherein the driver is configured to drive articulation of the articulation section in response to rotation of the rotatable member (col. 12 ll. 5-26).
However, Houser is silent about the locking feature. 
Kolesa teaches a similar device having a locking feature (325) configured to selectively inhibit actuation of the articulation drive assembly (col. 5 ll. 40-49), wherein a portion (328) of the locking feature is translatable along the rotary axis to transition the locking feature between a locked state (figure 9) in which the locking feature inhibits actuation of the articulation drive assembly (col. 6 ll. 25-34) and an unlocked state (figure 8) in which the locking feature permits actuation of the articulation drive assembly (col. 6 ll. 17-24) for the purpose of locking the rotational movement of the end effector with respect to the housing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the locking feature of Kolesa with the device of Houser in order for allowing the device to be capable of locking the rotational movement of the end effector with respect to the housing.
As to claim 22, with device of Houser and Kolesa above, Houser discloses the articulation drive assembly and the locking feature are disposed at a proximal end of the shaft assembly (figure 1, 3).

As to claim 24, 40, with device of Houser and Kolesa above, Houser discloses the rotatable member is rotatable about a rotary axis that is non-parallel to the longitudinal axis of the shaft assembly (figure 1, 3).
As to claim 25, with device of Houser and Kolesa above, Houser discloses the rotary axis is perpendicular to the longitudinal axis of the shaft assembly (figure 1, 3).
As to claim 26, with device of Houser and Kolesa above, Kolesa discloses at least a portion (328) of the locking feature is translate along the rotary axis to the transition the locking feature between the locked state and the unlocked state (col. 10 ll. 13-46).
As to claim 28, with device of Houser and Kolesa above, Kolesa further teaches discloses the locking feature in the locked state is configured to inhibit rotation of the rotatable member (col. 6 ll. 25-33).
As to claim 29, with device of Houser and Kolesa above, Kolesa further teaches discloses the locking feature includes at least one of a projection or a recess disposed on the rotatable member (327, 352).
As to claim 37, with device of Houser and Kolesa above, Kolesa further teaches the locking feature in the locked state is configured to inhibit movement of the movable member (col. 6 ll. 25-34).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771